     Case 1:20-cr-00035-JRH-BKE Document 430 Filed 04/22/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


UNITED STATES OF AMERICA


V.                                             INDICTMENT NO. l:20-CR-35


LEOPOLDO BARAJAS-ARTEAGA


                             ORDER OF DISMISSAL


      Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, and by
                                                                 I



leave of Court endorsed hereon, the United States Attorney for the Southern

District of Georgia hereby dismisses without prejudice the above-referenced

Indictment filed against the defendant.


                                        /s/Patricia G. Rhodes
                                        Patricia G. Rhodes
                                        Assistant United States Attorney
                                        Branch Office Chief
                                        United States Attorney's Office
                                        Southern District of Georgia



                                        /s/Alejandro V. Pascual IV
                                        Alejandro V. Pascual IV
                                        Assistant United States Attorney


Leave of Court is granted for the filing of the foregoing dismissal.

      This^^^day of April 2021.

                                              HALL, CHIEF JUDGE
                                           STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA
